In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-16-00416-CV
                                  ________________________


                                 IN RE DALLAS JAMES MOORE



                                    ORIGINAL PROCEEDING


                                         November 29, 2016

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        On November 10, 2016, Dallas James Moore, an inmate1 proceeding pro se,

filed a Writ of Mandamus seeking a reduction of the amount of bail set by the trial court

in his criminal case. By letter that same day, this court advised Moore that the required

filing fee of $155 did not accompany the filing of his application for writ of mandamus.

Said letter directed him to pay the required filing fee or, in lieu thereof, file a statement

of inability to afford payment of court costs in compliance with Rule 20.1(c) of the Texas

        1
           Moore is an inmate in Potter County Jail. Under chapter 14, an “inmate” means a person
housed in a “secure correctional facility” as defined by section 1.07 of the Texas Penal Code. See TEX.
CIV. PRAC. & REM. CODE ANN. § 14.001(3), (4) (West 2002). Section 1.07 defines “correctional facility” as
a place designated by law for the confinement of a person arrested for, charged with, or convicted of a
criminal offense, including a county jail. TEX. PENAL CODE ANN. § 1.07(a)(14)(A) (West Supp. 2016).
Rules of Appellate Procedure. The letter further advised Moore that chapter 14 of the

Texas Civil Practice and Remedies Code requires an inmate who files a statement of

inability to afford payment of costs to also file a separate affidavit relating to previous

filings and a certified copy of his inmate trust account. See TEX. CIV. PRAC. & REM.

CODE ANN. § 14.004 (West Supp. 2016). Said letter directed payment of the fee or the

filing of the required documents by November 21, 2016, and it further advised Moore

that non-compliance would subject this proceeding to dismissal without further notice.


        On November 16, 2016, Moore filed with this court a statement of inability to

afford payment of the filing fee. The statement was accompanied by an Affidavit of

Support Relating to Previous Filing and a copy of his Potter County Detention Center

Resident Account Summary. However, Moore’s affidavit does not state whether he has

or has not filed any prior actions and, thus, does not provide a description of any prior

actions as required by section 14.004 of the Texas Civil Practice and Remedies Code.2

Further, although Moore did submit an uncertified “resident account summary” from

Potter County Jail, this statement is an insufficient replacement for the required inmate

trust account statement, certified or otherwise.3


        Unless a party is excused from paying a filing fee, the clerk of this court is

required to collect filing fees set by statute or the Texas Supreme Court when an item is


        2
          Chapter 14 requires an inmate to describe previous litigation by stating the operative facts for
which he sought relief, list the case name, cause number, and court in which the case was brought,
identify each party, state the result of the action, and state the date of any final order affirming the
dismissal of the action as frivolous or malicious. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a)(2), (b).
        3
         An inmate “trust account” is a trust account administered by the Texas Department of Criminal
Justice pursuant to section 501.014 of the Texas Government Code, accounting for sums held by the
Department on behalf of an inmate. TEX. CIV. PRAC. & REM. CODE ANN. § 14.001(5). The summary at
issue here does not provide any information regarding sums held on behalf of Moore.

                                                    2
presented for filing. See TEX. R. APP. P. 5, 12.1(b). Although the filing of a request for

mandamus relief invokes this court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the application may be dismissed. TEX. R. APP. P. 52.1.


       Furthermore, the provisions of chapter 14 of the Texas Civil Practice and

Remedies Code apply to original proceedings, such as the mandamus proceeding

pending before this court. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West

Supp. 2016). See also In re Hereford, No. 07-14-00348-CV, 2014 Tex. App. LEXIS

11521, at *1-2 (Tex. App.—Amarillo Oct. 17, 2014, orig. proceeding) (mem. op.) (per

curiam) (holding inmate’s failure to file affidavit of previous filings warranted dismissal of

mandamus proceeding); In re Johnson, No. 07-16-00354-CV, 2016 Tex. App. LEXIS

11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (mem. op) (per

curiam) (dismissing inmate’s petition for writ of mandamus for failure to pay the filing fee

or submit the required chapter 14 materials). This means that Moore’s application for

writ of mandamus is subject to dismissal for the failure to comply with a directive from

this court requiring that he comply with section 14.004 within a specified time. TEX. R.

APP. P. 42.3(c).


       Because Moore has failed to file an appropriate affidavit or declaration relating to

his previous filings and a certified copy of his inmate trust account within the time

provided by this court for compliance, his original proceeding is dismissed.




                                                  Patrick A. Pirtle
                                                      Justice


                                              3